EXHIBIT CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) The undersigned, as the Senior Vice-President and Chief Financial Officer of Matria Healthcare, Inc., certifies that, to the best of his knowledge and belief, the Annual Report on Form 10-K for the period ended December 31, 2007, which accompanies this certification fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and the information contained in the periodic report fairly presents, in all material respects, the financial condition and results of operations of Matria Healthcare, Inc. at the dates and for the periods indicated.The foregoing certification is made pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) and shall not be relied upon for any other purpose. This 29th day of February 2008. /s/ Jeffrey L.
